DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 20 are currently pending in this application.
	Claims 1, 13, and 20 are amended as filed on 08/25/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (Pre-Grant Publication No. US 2009/0031006 A1), in view of Holmes. (Pre-Grant Publication No. US 2019/0342249 A1), and in further view of Daniels et al. (Pre-Grant Publication No. US 2017/0243403 A1), hereinafter Daniels.

2.	With respect to claim 1, Johnson taught a system for sharing digital content, the system comprising: one or more computer digital content servers (0003, the location dependent content, where the content server can be seen in 0013); a first computing device in communication with the one or more computer digital content servers (0013, wherein the RDPS is the first computing device); and a second computing device in communication with the first computing device and/or the one or more computer digital content servers, the second computing device remote from the first computing device (0572, where the one or more receiving devices includes the second computing device, and they are both, at least, in content with the one or more digital content servers), wherein the one or more computer digital content servers are configured to determine whether the first computing device is physically located within a defined geographical area based on location sensor data (0013, where the geographical location can be seen by the GPS data of 0014.  Accordingly, the determination can be seen in, at least, 0015 by the SDPS), and if the first computing device is physically located within the defined geographical area, provide access of shareable digital content to the first computing device, wherein the shareable digital content is bound to the defined geographical area (0003, where the location dependent content is the shared digital content), wherein the first computing device, the second computing device, and/or the one or more computer digital content servers are configured to instantiate a tether associated with the shareable digital content, the tether including a first endpoint at the first computing device and a second endpoint at the second computing device (0019, where the internet connection is a logical tether under broadest reasonable interpretation.  See also, 0572, where both of the one or more devices receives content and are thus, logically tethered to the content distribution server).
	However, Johnson did not explicitly state that the tether was a tethering object, wherein the shareable digital content includes augmented reality content bound to the
defined geographical area such that the augmented reality content is accessible to the first computing device and receivable by the second computing device only when the first computing device is in the defined geographical area.  On the other hand, Holmes did teach that the tether was a tethering object (0008, where the connection to the user is the tethered object in accordance with 0053, the icon/object), wherein the shareable digital content includes augmented reality content bound to the defined geographical area such that the augmented reality content is accessible to the first computing device and receivable by the second computing device only when the first computing device is in the defined geographical area (0008, where the devices are connected via the tethered icon/object of 0053).  Both of the systems of Johnson and Holmes are directed towards managing communications between mobile devices and the internet and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Johnson, to utilize tethering an augmented reality object to connect devices, as taught by Holmes, as augmented reality objects was well known and a popular way for people to play games.
	However, the combination of Johnson and Holmes did not explicitly state wherein the second computing device is associated with a user having a virtual presence movable into and out of the fixed geographical area; and wherein the second computing device is configured to receive the augmented reality content, via the tethering object, at the second endpoint when the second computing device is physically located outside the fixed geographical area and only if a virtual location of the second computing device is within the fixed geographical area and the first computing device is physically located within the fixed geographical area.  On the other hand, Daniels did teach wherein the second computing device is associated with a user having a virtual presence movable into and out of the fixed geographical area (0227, where the offsite AR virtual presence is movable with respect to 0220.  Furthermore, it can be seen that the offsite user’s virtual presence is movable into and out of the fixed geographic area in accordance with 0089-0090, where the user selects the location of the avatar); and wherein the second computing device is configured to receive the augmented reality content, via the tethering object, at the second endpoint when the second computing device is physically located outside the fixed geographical area and only if a virtual location of the second computing device is within the fixed geographical area (0296-0298, where the geofenced location can be found in 0107) and the first computing device is physically located within the fixed geographical area (0296-0298, where the geofenced location can be found in 0107).  Both of the systems of Johnson and Daniels are directed towards managing communications between mobile devices and the internet and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Johnson, to utilize providing augmented reality content to a remote user while a first user is located in a fixed geo-fenced location, as taught by Holmes, as sharing augmented reality objects was well known and a popular way for people to play games.

3.	With respect to claims 13 and 20, Johnson taught a computer-implemented method executed by one or more computer digital content servers for sharing digital content (0003, the location dependent content, where the content server can be seen in 0013), the method comprising: determining whether a first computing device is physically located within a defined geographical area based on location sensor data (0013, wherein the remote data processing system is the first computing device and 0014, where the GPS data is sensor data); if the first computing device is physically located within the defined geographical area, providing access of shareable digital content to the first computing device, wherein the shareable digital content is bound to the defined geographical area (0003, where the location dependent content is the shared digital content); instantiating a tether associated with the shareable digital content, the tether including at least a first endpoint at the first computing device and a second endpoint at a second computing device remote from the first computing device (0019, where the internet connection is a logical tether under broadest reasonable interpretation.  See also, 0572, where both of the one or more devices receives content and are thus, logically tethered to the content distribution server); and providing access of at least a portion of the shareable digital content, via the tether, to the second endpoint at the second computing device remote from the first computing device (0019, where the internet connection is a logical tether under broadest reasonable interpretation.  See also, 0572, where both of the one or more devices receives content and are thus, logically tethered to the content distribution server).
	However, Johnson did not explicitly state that the tether was a tethering object, wherein the shareable digital content includes augmented reality content bound to the
defined geographical area such that the augmented reality content is accessible to the first computing device and receivable by the second computing device only when the first computing device is in the defined geographical area.  On the other hand, Holmes did teach that the tether was a tethering object (0008, where the connection to the user is the tethered object in accordance with 0053, the icon/object), wherein the shareable digital content includes augmented reality content bound to the defined geographical area such that the augmented reality content is accessible to the first computing device and receivable by the second computing device only when the first computing device is in the defined geographical area (0008, where the devices are connected via the tethered icon/object of 0053).  Both of the systems of Johnson and Holmes are directed towards managing communications between mobile devices and the internet and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Johnson, to utilize tethering an augmented reality object to connect devices, as taught by Holmes, as augmented reality objects was well known and a popular way for people to play games.
	However, the combination of Johnson and Holmes did not explicitly state wherein the second computing device is associated with a user having a virtual presence movable into and out of the fixed geographical area; and wherein the second computing device is configured to receive the augmented reality content, via the tethering object, at the second endpoint when the second computing device is physically located outside the fixed geographical area and only if a virtual location of the second computing device is within the fixed geographical area and the first computing device is physically located within the fixed geographical area.  On the other hand, Daniels did teach wherein the second computing device is associated with a user having a virtual presence movable into and out of the fixed geographical area (0227, where the offsite AR virtual presence is movable with respect to 0220.  Furthermore, it can be seen that the offsite user’s virtual presence is movable into and out of the fixed geographic area in accordance with 0089-0090, where the user selects the location of the avatar); and wherein the second computing device is configured to receive the augmented reality content, via the tethering object, at the second endpoint when the second computing device is physically located outside the fixed geographical area and only if a virtual location of the second computing device is within the fixed geographical area (0296-0298, where the geofenced location can be found in 0107) and the first computing device is physically located within the fixed geographical area (0296-0298, where the geofenced location can be found in 0107).  Both of the systems of Johnson and Daniels are directed towards managing communications between mobile devices and the internet and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Johnson, to utilize providing augmented reality content to a remote user while a first user is located in a fixed geo-fenced location, as taught by Holmes, as sharing augmented reality objects was well known and a popular way for people to play games.

4.	As for claims 2 and 14, they are rejected on the same basis as claims 1 and 13 (respectively).  In addition, Johnson taught wherein the first computing device is configured to receive the at least a portion of the shareable digital content, and transmit the at least a portion of the shareable digital content, via the tethering object, to the second endpoint (0072, the sharing between users, where the tethering object was previously taught by Johnson: 0006, where the OOP can be seen in 0045).

5.	As for claims 3 and 15, they are rejected on the same basis as claims 1 and 13 (respectively).  In addition, Johnson taught wherein the one or more computer digital content servers includes a first computer digital content server configured to transmit the at least a portion of the shareable digital content, via the tethering object, to the second endpoint (0572, where the one or more devices is the second endpoint, where the tethering object was previously taught by Johnson: 0006, where the OOP can be seen in 0045).

6.	As for claims 4 and 16, they are rejected on the same basis as claims 1 and 13 (respectively).  In addition, Johnson taught wherein the at least a portion of the shareable digital content is stored on the second computing device, and wherein the second computing device is configured to receive at least a portion of the shareable digital content by accessing the stored shareable digital content (0461, where the multiple devices can be seen in 0572).

7.	As for claim 5, is rejected on the same basis as claim 1.  In addition, Johnson taught wherein the first computing device includes a non-transitory computer readable memory, and wherein the first computing device is configured to instantiate the tethering object stored in the non-transitory computer readable memory (0072, where the content is shared directly between the users and either of the one or more devices of 0572 can be the first computing device, where the tethering object was previously taught by Johnson: 0006, where the OOP can be seen in 0045).

8.	As for claim 6, is rejected on the same basis as claim 1.  In addition, Johnson taught wherein the second computing device includes a non-transitory computer readable memory, and wherein the second computing device is configured to instantiate the tethering object stored in the non-transitory computer readable memory (0072, where the content is shared directly between the users and either of the one or more devices of 0572 can be the first computing device, where the tethering object was previously taught by Johnson: 0006, where the OOP can be seen in 0045).

9.	As for claim 7, is rejected on the same basis as claim 1.  In addition, Johnson taught wherein the one or more computer digital content servers includes a first computer digital content server having a non-transitory computer readable memory, and wherein said first computer digital content server is configured to instantiate the tethering object stored in the non-transitory computer readable memory (0015, where the SDPS’s recognized event is utilized in 0019 to start the delivery event, where the tethering object was previously taught by Johnson: 0006, where the OOP can be seen in 0045).

10.	As for claim 8, is rejected on the same basis as claim 1.  In addition, Johnson taught wherein the first computing device is configured to send a tethering request to the second computing device, and/or the second computing device is configured to send a tethering request to the first computing device (0072, where the local distribution utilizes the first or second device initiating the tether in accordance with 0384).

11.	As for claims 9 and 17, they are rejected on the same basis as claims 1 and 13 (respectively).  In addition, Johnson taught a plurality of host computing devices, wherein the plurality of host computing devices includes the first computing device, wherein the tethering object is a first tethering object and the shareable digital content is first shareable digital content, and wherein the second computing device is configured to receive at least a portion of second shareable digital content via a second tethering object including an endpoint at another one of the plurality of host computing devices (0462, where the plurality of SDPSs can be seen and deliver the content.  0072 shows that the first computing device can also host the content and share it accordingly, where the tethering object was previously taught by Johnson: 0006, where the OOP can be seen in 0045).

12.	As for claims 10 and 18, they are rejected on the same basis as claims 1 and 13 (respectively).  In addition, Johnson taught a plurality of remote computing devices, wherein the plurality of remote computing devices includes the second computing device, wherein the tethering object includes a third endpoint at another one of the plurality of remote computing devices, and wherein said another one of the plurality of remote computing devices is configured to receive at least a portion of the shareable digital content, via the tethering object, at the third endpoint (0572, where the one or more RDPS devices can include the third device and it receives content in accordance with 0013, where the tethering object was previously taught by Johnson: 0006, where the OOP can be seen in 0045).

13.	As for claims 11 and 19, they are rejected on the same basis as claims 1 and 13 (respectively).  In addition, Johnson taught wherein the defined geographical area is based on a location of the shareable digital content and the physical location of the first computing device (0013, where the physical location can be seen in Holmes: 0008).

14.	As for claim 12, is rejected on the same basis as claim 1.  In addition, Johnson taught wherein the second computing device is configured to receive the at least a portion of the shareable digital content only if a physical location of the second computing device is within the defined geographical area (0013, where the second user can be seen in the one or more devices of 0572, where the physical location can be seen in Holmes: 0008).

Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive.

15.	The applicant argued on pages 9-10 that “Daniels fails to teach or suggest that the avatar associated with its offsite device is movable into and out of any fixed geographical area. While the avatar in Daniels is movable to alter the point of view of which the offsite device displays the simulated real-world location (see paragraphs [0085] and [0107]), there is no mention in Daniels that the avatar moves into or out of any specific geographical area” and “There is simply no suggestion in Daniels of the actual movement of the avatar into any fixed geographical area being a prerequisite for the offsite device to display the virtual reality view with the AR content.”
	However, it can be seen that the offsite virtual AR presence of 0227, is a movable object in accordance with 0220 & 0245.  Accordingly, 0089-0090 shows that the presence is movable into and out of the different fixed geographic locations.  Thus, the limitations are therefore taught.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Yang et al. (Pre-Grant Publication No. US 2021/0343058 A1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452